DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 2, 7, 10 and 13-20 directed to species non-elected without traverse.  Accordingly, claims 2, 7, 10 and 13-20 have been cancelled.

Allowable Subject Matter
Claims 1, 3-6, 8-9, 11-12, and 21 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-6, and 8-12 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 1, including every structural element recited in the claim.  Specifically, prior art of record does not teach or disclose the following:  “An electronic safety actuation device for braking an elevator car comprising: a safety brake having a movable member movable between a non-braking position and a braking position; a first electronic safety actuator operably coupled to the movable member of the safety brake via a first link member; a second electronic safety actuator operably coupled to the movable member of the safety brake via a second link member; wherein operation of the first electronic safety actuator applies a force to the first link member to move the movable member safety brake from the non-braking position to the braking position and operation of the second electronic safety actuator applies a force to the second link member to move the movable member from the non-braking position to the braking position.”

Claims 21 is allowable for the reasons identified in the office action dated 11/19/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956.  The examiner can normally be reached on 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654